MEMORANDUM OF DECISION.
Calvin Tidswell appeals from a conviction of operating a motor vehicle while under the influence of intoxicating liquor, 29 M.R. S.A. § 1312-B (Supp.1985), after a jury tri*460al in Superior Court (Kennebec County). Defendant contends that the testimony of one of the State’s witnesses should be rejected as inherently unreliable. We reject his contention. See State v. McDonough, 350 A.2d 556, 561 (Me.1976).. In addition, he challenges the sufficiency of the evidence to support the verdict. Viewing the evidence in the light most favorable to the State, the jury rationally could have found beyond a reasonable doubt every element of the offense charged. See State v. Barry, 495 A.2d 825, 826 (Me.1985).
The entry is:
Judgment affirmed.
All concurring.